ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 Apr 2022 has been entered.  Claims 1-3, 5-12, 14, 16-19 and 20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title should be changed to the following:  
“ROTATING RANGE SENSOR TO MEASURE TRUSS VERTICAL HEIGHT FOR STAGE CONFIGURATIONS”
Allowable Subject Matter
Claims 1-3, 5-12, 14, 16-19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Johnston, Hill, Smith, Olsson, Steffen, Binder, Mark, nor Hinderling either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“… the range sensor to measure a distance to the stage; 
a leveling mechanism to rotate the range sensor to measure the distance along a substantially vertical direction; 
an orientation sensor connected to the range sensor, the orientation sensor to measure an angle of the substantially vertical direction;
a processor to calculate a correction factor based on the angle, wherein the correction factor is to be applied to the distance measured by the range sensor to provide a height; and 
an output device to transmit the height to a user.” 
as recited by claim 1 and similarly recited in claim(s) 10 and 17, over any of the prior art of record, alone or in combination.  Claims 2-3, 5-9, 11-2, 14, 16, 18 and 20 depend on claims 1, 10, and 17; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648